Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claim 16 recites “wherein the cutting tool and the positioning system are disposed between a line parallel to the first rail and through a center point of the first wheel and the first rail. The last two sentences are unclear as to what the claimed limitations are.


Claim Rejections - 35 USC §102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

7.	Claims 16-18 and  20, as best understood, are finally rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wirtz (USP 4,276,793).
Regarding claims 16 and 17, as best understood, Wirtz discloses a portable system for profiling a wheel, a jack (20) for raising the wheel while allowing other wheels to engage the track, the jack raising the wheel without contacting the outside rolling surface of the wheel (figures 1-3),a unit comprising  a cutting tool (48), a positioning system (carriage the cutting tool sits on) and a control (76) for controlling the positioning system, wherein the positioning system is controlled so that the wheel is shaped in accordance with the profile. The lifting device (20) is configured to lift the wheel from the first rail separate from and not in contact with the unit (i.e. as shown in figures 2 and 3, the lifting device (20) is separate and away from the “unit”.
Regarding claims 18 and 20,as best understood, see figures 1-3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wirtz (USP 4,276,793).
Regarding claim 19, even though Wirtz  does not explicitly disclose the details of the cutting tool, Examiner takes Official Notice that it is old and well known in the machining environment for the cutting tool to include an insert with cutting edge for economic reasons as well as ease of replacing when worn out thus reducing down time.

Response to Arguments
Applicant's arguments filed 9/9/20 have been fully considered but they are not persuasive. 
In response to Applicant’s response (page 15) “To advance prosecution, Applicant has amended claim 16 to recite that the cutting tool and the positioning system are located above the rail which is not shown or suggested in Wirtz. Independent claim 16 recites”, Examiner respectfully points out that such language has not been made to the last submitted amendment of 9/9/2020 thus the comment is moot to the subject matter at hand.
In response to Applicant’s response (page 16) “Claim 16 recites a portable apparatus ---”, again Examiner respectfully points out that such language has not been made to the last submitted amendment of 9/9/2020 thus the comment is moot to the subject matter at hand.
Page 13 of the Amendment states “ The above reproduced and annotated FIG. 2 shows that the cutting tool and the positioning system are disposed between a line parallel to the first rail and through a center point of the first wheel and the first rail. The term “unit” has been removed from claim 16”. Examiner is still not clear since the explanation simply recites the claimed subject matter and was not clarified further in a manner that would remedy the 112 issue.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2/27/2021